     Case 1:19-cv-00039-NONE-SAB Document 61 Filed 09/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    KEITH ROBERT LUGO,                                   Case No.: 1:19-cv-00039-NONE-SAB (PC)

10                         Plaintiff,
                                                           ORDER GRANTING DEFENDANTS’
11             v.                                          MOTION TO MODIFY THE DISCOVERY
                                                           AND SCHEDULING ORDER
12    R. FISHER, et al.,
                                                           (ECF No. 60)
13                         Defendants.
14

15            Plaintiff Keith Robert Lugo is a state prisoner proceeding pro se in a civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            Currently before the Court is Defendants’ motion to modify the discovery and scheduling

18   order, filed September 1, 2020.

19            Good cause having been presented, it is HEREBY ORDERED that the discovery deadline

20   is extended to November 2, 2020, and the dispositive motion deadline is extended to January 11,

21   2021. All other provisions of the Court’s January 3, 2020 order remain in effect.

22
     IT IS SO ORDERED.
23

24   Dated:     September 1, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
